Citation Nr: 1817250	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA). Jurisdiction is with the VA Regional Office (RO) in St. Petersburg, Florida.  In July 2015, the Board found that it had jurisdiction over the issue for a TDIU, as part and parcel of a claim for an initial compensable rating for scar residuals of facial laceration.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working).  At that time, the Board remanded the TDIU claim for additional development.


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation. 

CONCLUSION OF LAW

The criteria for entitlement to a TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506   (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

TDIU

The Veteran asserts that his service-connected disabilities prevent him from securing and following a substantially gainful occupation. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2017).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16 (b) (2017)

Service connection is currently in effect for residual scar, superficial facial laceration, rated as 10 percent disabling; status post spiral fracture, left humerus, rated as noncompensable and corneal scar, right eye, rated as noncompensable.  
The combined service-connected disability rating is 10 percent. Thus, the Veteran does not meet the minimum percentage requirements, set forth in 38 C.F.R. §4.16 (a), for consideration of TDIU.  However, consideration of TDIU pursuant to 38 C.F.R. §4.16 (b) must be considered.

The question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal, that permits the individual to earn a living wage consistent with education and occupational experience. Moore v. Derwinski, 1 Vet. App. 356   (1991).  For an appellant to prevail on a claim for a total compensation rating based on individual unemployability, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough. A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361   (1993).
A careful review of the Veteran's post-service VA and private treatment records provides no evidence that the Veteran's three service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  The record indicates that in 1980, while in service, the Veteran was in a motor vehicle accident (MVA) that caused a facial scar, a right eye corneal scar, and a left humerus fracture, all of which have been granted service connection.  

Post-service in 1990, the Veteran was involved in another MVA that he asserts fractured his left femur (requiring a rod to be inserted and later resulting in his left leg becoming shorter), and fractured his left ankle (also requiring surgery), among other injuries, and that he had a year of rehabilitation.  In multiple medical and other records, the Veteran states that he has had orthopedic problems for many years because his legs are two different lengths, such as problems with his back, knees, and hips.  All disabilities that are not service connected.  Over the years, the Veteran has stated he suffered from multiple issues, including vision problems, torn rotator cuffs, shoulder pain, multiple orthopedic injuries, having one leg longer than the other, foot and ankle pains and injuries, a broken cheekbone, back pain, muscle pain, and depression or mental disorders.  Again, conditions for which service connection has not been granted.  

The Veteran has been afforded several VA examinations to determine eligibility for compensation for his asserted disabilities.  None of the VA examinations has found that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  For example, a March 2010 VA examination found that the Veteran had no impediment to his usual occupation due to his claimed conditions.  In addition, for the left humerus, the March 2010 VA examination noted that x-rays showed the left humerus had no acute process, and showed healed remote fracture of the distal shaft, with no retained hardware.  The March 2010 VA examiner found no residuals or functional limitations for the left humerus.

In terms of the Veteran's work, the record shows that, after leaving the Navy, the Veteran's employment included work as a cable TV installer and cable collections/audit employee.  In some records, the Veteran states this work ended in May 2005, and the Veteran's May 2005 foot surgery follow-up records indicate that the Veteran was off work from his cable job for at least several months recuperating from his foot surgery, and was trying to find a different, less physical job within the cable company.  In other records, such as his April 2011 Social Security disability application, the Veteran states that he worked for cable companies up until March 2009, although Social Security notes that this work was not "Past Relevant Work" after May 2005, possibly indicating that the Veteran was on disability or reduced hours from May 2005 to March 2009.  In some records, the Veteran and medical treatment notes indicate that the Veteran left his cable job because of his right foot disability, which the Veteran sometimes attributes to his legs being different lengths, and possibly also because of shoulder problems, possibly caused or aggravated by having to carry 70 pound ladders on the job.  In at least one record, the Veteran has said that he was put on two years of disability with the cable company before he was "let go."  In other records, the Veteran has sometimes given other reasons that he stopped working for the cable company, including that he could not return to his cable job because he was replaced, or that he stopped work  due to "trouble focusing."  The records indicate that the Veteran appears have had sporadic, relatively brief employment since at least March of 2009 (with some records indicating sporadic employment before that date), including as a US Census taker, an oil spill cleanup worker, and a seaman, at a corrections facility, and possibly in a restaurant or bar position.  The Veteran also acted as the primary caregiver for his five children for some of these years.  The Veteran has stated in several records that he has been unemployed from January 2011 to the present.  The records indicate that the Veteran has a college degree and also possibly a Master's degree in Communications, and one record reports that he stated he was in contact with vocational rehabilitation for help with finding a job from 2005 to 2010.

In 2011, Social Security determined that the Veteran was disabled as of August 1, 2010.  Social Security found the Veteran was disabled based on a primary diagnosis of osteoarthritis, with secondary diagnoses of other unspecified, arthropathy, and metatarsalgia.  Although Social Security has found that the Veteran is disabled, that finding is not binding on the VA, and was made using a different set of standards.  

In August 2015, the RO wrote to the Veteran, requesting information in support of the Veteran's TDIU claim, and sent him a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), so that the Veteran could provide information on his current work status, work history, and ability to work.  The Veteran never replied or returned this completed form.  Therefore, although the VA has attempted to piece together evidence from the existing and sometimes inconsistent record, the VA is lacking basic information that might support the Veteran's claim that he is unable to work, including even information on whether the Veteran is currently employed.   

In the available record, the Veteran has stated that he cannot find employment or hold a job due to physical and mental disabilities.  In particular, he often points to his in-service 1980 car accident and/or to his post-service 1990 car accident as having caused orthopedic or head injuries that have rendered him unable to hold a job.  The injuries that the Veteran often cites, however, such as his left femur injury, a resulting difference in his leg lengths, and other resulting orthopedic problems, appear to be related to his post-service 1990 MVA, in which his left femur was fractured, rather than to his in-service 1980 MVA.  More importantly, the Veteran's statements in the available record about why he cannot work, do not relate to his three service-connected disabilities of a facial scar, a right eye corneal scar, and a fractured left humerus, and do not provide evidence that those three service-connected disabilities, which are the only disabilities relevant to a TDIU determination here, render him unable to unable to secure or follow a substantially gainful occupation.  In addition, the Veteran has provided no medical or other evidence demonstrating that these three service-connected disabilities have rendered him unable to work.

Although the record seems to indicate that the Veteran may have worked only sporadically for a number of years, the critical question is whether the Veteran's service-connected disabilities, rather than other non-service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  

Throughout the appeal period, the evidence of record does not reveal factors outside the norm resulting in unemployability.  During the appeal period, the Veteran has not shown that his service-connected disabilities of a facial scar, a right eye corneal scar, and a fractured left humerus, have significantly hindered his ability to maintain some form of gainful employment.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected disabilities cause a significantly diminished level of functioning to the point where the Veteran is unable to work.

The Board finds that there is no evidence regarding the Veteran's situation which would warrant referral of this case for extra-scheduler consideration.  In making that determination, the Board is not refuting the Veteran's contentions that his service-connected disabilities affect his ability to work.  However, the rating schedule adequately contemplates the symptoms at issue.

With consideration of the Veteran's assertions and the medical evidence that is of record, the Board finds that the preponderance of the evidence is against a finding that the service-connected residual scar, superficial facial laceration, status post spiral fracture, left humerus, and corneal scar, right eye make the Veteran unable to obtain or retain substantially gainful employment. Therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for consideration of the assignment of a TDIU are not met.  Thus, referral of the TDIU claim for extra-schedular consideration is not warranted.  The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to a TDIU is denied.


____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


